
	

114 HR 4950 IH: Small Financial Institution Advisory Committees Act of 2016
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4950
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Quigley (for himself and Mr. Pittenger) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To establish advisory committees within the Department of the Treasury, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Financial Institution Advisory Committees Act of 2016. 2.Community Bank Advisory Committee (a)DefinitionsFor purposes of this section:
 (1)Community bankThe term community bank means a depository institution with total assets of $10,000,000,000 or less. (2)Depository institutionThe term depository institution has the meaning given that term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (3)SecretaryThe term Secretary means the Secretary of the Treasury. (b)Establishment and functions (1)EstablishmentThere is established within the Department of the Treasury (hereafter in this section referred to as the Department) the Community Bank Advisory Committee (hereafter in this section referred to as the Committee).
 (2)FunctionsThe Committee shall provide the Department with advice on the Department’s efforts regarding financial institutions legislation and regulation, legislation affecting Federal departments and agencies that regulate or insure financial institutions, and securities markets legislation and regulation, as such efforts relate to community banks.
				(c)Membership
 (1)Member appointmentNot later than 12 months after the date of the enactment of this Act, the Secretary shall appoint not fewer than 15, and not more than 20, members to the Committee. In appointing such members, the Secretary shall—
 (A)include members representing community banks that are not affiliates of depository institutions with total assets of more than $10,000,000,000;
 (B)include members representing community banks of different charter types, asset sizes, geographic areas, and ownership types;
 (C)give strong consideration to members representing community banks predominantly serving traditionally rural and underserved communities and populations and their interests; and
 (D)make such appointments without regard to party affiliation. (2)TermEach member of the Committee shall serve for a term of 2 years, which is not eligible for renewal.
 (3)Members not Department employeesMembers of the Committee shall not be treated as employees or agents of the Department solely because of membership on the Committee.
 (4)ResignationAny member may resign at any time by giving notice to the Department. The Secretary shall appoint persons to fill vacancies on the Committee as the vacancies occur.
				(d)Chairman; vice chairman; secretary; assistant secretary
 (1)In generalThe members of the Committee shall elect, from among the members of the Committee— (A)a chairman;
 (B)a vice chairman; (C)a secretary; and
 (D)an assistant secretary. (2)TermEach member elected under paragraph (1) shall serve for a term of 2 years in the capacity for which the member was elected under paragraph (1).
				(e)Meetings
 (1)Frequency of meetingsThe Committee shall meet— (A)not less frequently than 4 times annually, at the call of the chairman of the Committee; and
 (B)from time to time, at the call of the Department. (2)NoticeThe chairman of the Committee shall give the members of the Committee written notice of each meeting, not later than 4 weeks before the date of the meeting.
 (3)LocationAt least 2 of the meetings each year shall take place in person at the Department’s headquarters in the District of Columbia. Participants should make every effort within reason to attend these meetings in person.
 (4)AgendaEach meeting shall be conducted in accordance with an agenda formulated by the chairman of the Committee, with input from other Committee members.
 (5)Department representationEach meeting of the Committee shall be attended by the Secretary or the Secretary’s designee. (f)Compensation and travel expensesEach member of the Committee who is not a full-time employee of the United States shall—
 (1)be entitled to receive compensation at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Committee; and
 (2)while away from the home or regular place of business of the member in the performance of services for the Committee, be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.
 (g)StaffThe Department shall make available to the Committee such staff as the chairman of the Committee determines are necessary to carry out the functions of the Committee.
 (h)Review by DepartmentThe Department shall— (1)review the findings and recommendations of the Committee; and
 (2)each time the Committee submits a finding or recommendation to the Department, promptly, but no more than 60 days after submission, issue a public statement, a copy of which shall be delivered to Committee members—
 (A)assessing the finding or recommendation of the Committee; and (B)disclosing the action, if any, the Department intends to take with respect to the finding or recommendation.
					3.Credit Union Advisory Committee
 (a)DefinitionsFor purposes of this section: (1)Credit unionThe term credit union means a Federal credit union or a State credit union, as such terms are defined, respectively, under section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
 (2)SecretaryThe term Secretary means the Secretary of the Treasury. (b)Establishment and functions (1)EstablishmentThere is established within the Department of the Treasury (hereafter in this section referred to as the Department) the Credit Union Advisory Committee (hereafter in this section referred to as the Committee).
 (2)FunctionsThe Committee shall provide the Department with advice on the Department’s efforts regarding financial institutions legislation and regulation, legislation affecting Federal departments and agencies that regulate or insure financial institutions, and securities markets legislation and regulation, as such efforts relate to credit unions.
				(c)Membership
 (1)Member appointmentNot later than 12 months after the date of the enactment of this Act, the Secretary shall appoint not fewer than 15, and not more than 20, members to the Committee. In appointing such members, the Secretary shall—
 (A)include members representing credit unions with total assets of $10,000,000,000 or less; (B)include members representing credit unions that are not affiliates of credit unions with total assets of more than $10,000,000,000;
 (C)include members representing credit unions of different charter types, asset sizes, geographic areas, and ownership types;
 (D)give strong consideration to members representing credit unions predominantly serving traditionally rural and underserved communities and populations and their interests; and
 (E)make such appointments without regard to party affiliation. (2)TermEach member of the Committee shall serve for a term of 2 years, which is not eligible for renewal.
 (3)Members not Department employeesMembers of the Committee shall not be treated as employees or agents of the Department solely because of membership on the Committee.
 (4)ResignationAny member may resign at any time by giving notice to the Department. The Secretary shall appoint persons to fill vacancies on the Committee as the vacancies occur.
				(d)Chairman; vice chairman; secretary; assistant secretary
 (1)In generalThe members of the Committee shall elect, from among the members of the Committee— (A)a chairman;
 (B)a vice chairman; (C)a secretary; and
 (D)an assistant secretary. (2)TermEach member elected under paragraph (1) shall serve for a term of 2 years in the capacity for which the member was elected under paragraph (1).
				(e)Meetings
 (1)Frequency of meetingsThe Committee shall meet— (A)not less frequently than 4 times annually, at the call of the chairman of the Committee; and
 (B)from time to time, at the call of the Department. (2)NoticeThe chairman of the Committee shall give the members of the Committee written notice of each meeting, not later than 4 weeks before the date of the meeting.
 (3)LocationAt least 2 of the meetings each year shall take place in person at the Department’s headquarters in the District of Columbia. Participants should make every effort within reason to attend these meetings in person.
 (4)AgendaEach meeting shall be conducted in accordance with an agenda formulated by the chairman of the Committee, with input from other Committee members.
 (5)Department representationEach meeting of the Committee shall be attended by the Secretary or the Secretary’s designee. (f)Compensation and travel expensesEach member of the Committee who is not a full-time employee of the United States shall—
 (1)be entitled to receive compensation at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Committee; and
 (2)while away from the home or regular place of business of the member in the performance of services for the Committee, be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.
 (g)StaffThe Department shall make available to the Committee such staff as the chairman of the Committee determines are necessary to carry out the functions of the Committee.
 (h)Review by DepartmentThe Department shall— (1)review the findings and recommendations of the Committee; and
 (2)each time the Committee submits a finding or recommendation to the Department, promptly, but no more than 60 days after submission, issue a public statement, a copy of which shall be delivered to Committee members—
 (A)assessing the finding or recommendation of the Committee; and (B)disclosing the action, if any, the Department intends to take with respect to the finding or recommendation.
					
